NELSON, Circuit Justice.
The questions involved in this case are deemed very important to the rights of the defendant, and have become interesting, for the reason that the decisions of the highest courts of New York are in direct conflict with the ruling made in this case at the trial. As the omission to change the case into a bill of exceptions was an inadvertence, and was, apparently, not discovered by the counsel for either party, and as both parties supposed that the questions were properly raised on the record, I am inclined to grant the motion, but it must be on payment of the costs in the supreme court.
[NOTE. Another writ of error was sued out, and the judgment reversed. 24 How. (65 U. S.) *33427. Subsequent proceedings were had, in which judgment was rendered ior defendant, and plaintiffs sued out another writ of error, when the supreme court affirmed the judgment of the circuit court. 6 Wall (73 U. S.) 723.]